FOR IMMEDIATE RELEASE UC Hub Group, Inc. and Sky Pacific Innovations, Inc. announce Merger September 15, 2008 – Los Angeles, California – UC HUB, INC. (OTC – Bulletin Board: UCHB), a publicly traded company currently on the Over the Counter, today announced that it has entered into a Agreement and Plan of Merger with Sky Pacific Innovations, Inc. (“Skypac”), which has been unanimously approved by the board of directors of each company. The merger is expected to close during the 4th quarter of 2008, pending SkyPac shareholder approval and the completion of other customary conditions. UC Hub Chairman, CEO and President Larry Wilcox has architected the merger transaction as a positive solution to the company’senormous debt problem.Under the merger agreement, UC Hub will form a wholly owned subsidiary which will be merged with and into Skypac which will become a wholly owned subsidiary of UC Hub.In exchange for 100 percent of the issued and outstanding common stock of Skypac, UC Hub will issue the Skypac shareholders convertible preferred stock which is convertible into the common stock of UC Hub representing 90 percent of the issued and outstanding common stock of UC Hub as of the effective date of the merger.The Skypac shareholders have agreed to limit conversion of the preferred stock to no more than 10 percent for one year from the date of issuance.The existing UC Hub common shares will remain outstanding and will represent approximately 10 percent of the common shares outstanding as of the effective date of the merger.
